Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lithium cobalt oxide particle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, line 2 recites a plurality of lithium cobalt oxide particles, therefore the limitation “the lithium cobalt oxide particle” should be “the lithium cobalt oxide particles” or “each lithium cobalt oxide particle”.  
Similarly, claim 1 further recites “a particle” in line 6.  Claim 1, line 2 recites a plurality of lithium cobalt oxide particles, therefore the limitation “a particle” should be “the particles” or “each particle”, as corresponds above.
Similarly, claim 1 further recites “the particle” in line 7.  Claim 1, line 2 recites a plurality of lithium cobalt oxide particles, therefore the limitation “a particle” should be “the particles” or “each particle”, as corresponds above.
Similarly, claim 1 further recites “the particle” in line 8.  Claim 1, line 2 recites a plurality of lithium cobalt oxide particles, therefore the limitation “a particle” should be “the particles” or “each particle”, as corresponds above.
Claim 3 recites the limitation "the lithium cobalt oxide particle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, line 2 recites a plurality of lithium cobalt oxide particles, therefore the limitation “the lithium cobalt oxide particle” should be “the lithium cobalt oxide particles” or “each lithium cobalt oxide particle”.  
Claim 5 recites the limitation "the lithium cobalt oxide particle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, line 2 recites a plurality of lithium cobalt oxide particles, therefore the limitation “the lithium cobalt oxide particle” should be “the lithium cobalt oxide particles” or “each lithium cobalt oxide particle”.  
Claim 8 recites the limitation "the lithium cobalt oxide particle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, line 2 recites a plurality of lithium cobalt oxide particles, therefore the limitation “the lithium cobalt oxide particle” should be “the lithium cobalt oxide particles” or “each lithium cobalt oxide particle”.  
Similarly claim 8 further recites “the particle” in line 4.  Claim 1, line 2 recites a plurality of lithium cobalt oxide particles, therefore the limitation “a particle” should be “the particles” or “each particle”, as corresponds above.
Similarly claim 8 further recites “the particle” in line 5.  Claim 1, line 2 recites a plurality of lithium cobalt oxide particles, therefore the limitation “a particle” should be “the particles” or “each particle”, as corresponds above.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,559,824.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both recite a positive electrode active material for a lithium secondary battery, comprising lithium cobalt oxide particles (Instant claim 1; US Patent 10,559,824 claim 1),
Wherein the lithium cobalt oxide particle has a core-shell structure comprising a core part and a shell part, provided on a surface of the core part (Instant claim 1; US Patent 10,559,824 claim 1),
Wherein the lithium cobalt oxide particles comprise lithium deficient lithium cobalt oxide on a surface of a particle (Instant claim 1; US Patent 10,559,824 claim 1),
Where the lithium deficient lithium cobalt oxide has a Li/Co molar ratio of less than 1 (Instant claim 1; US Patent 10,559,824 claim 1),
Where the shell part comprises a first lithium cobalt oxide of Formula 1: Li1-aCoMxO2 where 0<a≤0.05, 0≤x≤0.02 and where M can be Mo, Zr, Ti, Mg, Ta, Al, Ba, Ca, and Nb (Instant claim 1; US 10,559,824 claim 1), and
Where the core comprises a second lithium cobalt oxide of Formula 2: LibCoM’yO2 where 1≤b≤1.2 and 0≤y≤0.02 and where M’ can be Mo, Zr, Ti, Mg, Ta, Al, Ba, Ca, and Nb (Instant claim 1; US 10,559,824 claim 1).
Instant claim 1 further recites having lithium deficient cobalt oxide in a region corresponding to a distance from 0% to less than 100% from the surface of the particle relative to a distance from the surface to the center of the particle.  While US Patent 10,559,824 fails to specifically discuss the distance from the surface to the center of the particle, the Instant claims recitation encompasses all the possible distances and therefore US Patent 10,559,824 having lithium deficient cobalt oxide on a surface must meet this limitation.  
Instant claim 1 further recites that the lithium deficient cobalt oxide belongs to a Fd-3m space group having a cubic crystal structure.  While US Patent 10,559,824 fails to specifically discuss a Fd-3m space group having a cubic crystal structure, one of ordinary skill in the art would understand that the  Fd-3m space group having a cubic crystal structure is inherent to the lithium cobalt oxide composition Li1-aCoMxO2 where 0<a≤0.05, 0≤x≤0.02 and where M can be Mo, Zr, Ti, Mg, Ta, Al, Ba, Ca, and Nb (Instant claim 1; US 10,559,824 claim 1). Especially in light the similarities in methods of making the materials (US Pat: starting at col. 4, line 26 and Instant [0064]).
Both additionally claim that the core part has higher lithium concentration than the shell part, and the shell part comprises the lithium present with one concentration value in a corresponding region (Instant claim 7; US Patent 10,559,824 claim 5).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724